Cardona, P.J.
Motion for permission to appeal to this Court from an order of the Albany County Court, dated February 10, 2005, denying defendant’s motion for resentencing.
Permission to appeal to this Court may only be granted in *938those instances authorized by CPL article 450 (see CPL 450.15, 450.20). An order denying a motion for resentencing pursuant to chapter 738 of the Laws of 2004 is not enumerated in the Criminal Procedure Law as one with respect to which this Court may grant permission to appeal. Although an incarcerated defendant eligible to apply to the court of conviction for resentencing pursuant to the Laws of 2004 (ch 738) may take an appeal as of right from, inter alia, the denial of such an application (L 2004, ch 738, § 23), in the subject case it is noted that County Court correctly determined that, since defendant had not been convicted of a class A-I felony, he was not eligible under the Laws of 2004 (ch 738) to apply to that court for resentencing. Furthermore, while certain of the papers submitted to County Court during the pendency of the motion in that court make mention of CPL 440.20, defendant clearly was seeking resentencing under the Laws of 2004 (ch 738), and County Court treated his motion as such. In any event, a defendant moving to set aside a sentence pursuant to CPL 440.20 must demonstrate that the sentence was “unauthorized, illegally imposed or otherwise invalid as a matter of law.” No such demonstration was made in this case.
Motion denied.